Name: Commission Regulation ( EEC ) No 208/92 of 30 January 1992 on the supply of various lots of skimmedÃ ­milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic conditions;  cooperation policy
 Date Published: nan

 No L 22/8 31 . 1 . 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 208/92 of 30 January 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 4 107 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . O OJ No L 174, 7. 7 . 1990, p. 6 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . 31 . 1 . 92 Official Journal of the European Communities No L 22/9 ANNEX I LOTS A, B and C 1 . Operations Nos ('): 1025/91 to 1033/91 2. Programme : 1991 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 i wfp 4. Representative of the recipient : see OJ No C 103, 16. 4 . 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (7) : see OJ no C 114, 29. 4. 1991 , p. 3-4, under I. B. 1 8 . Total quantity : 3 107 tonnes 9 . Number of lots : three (A : 1 463 tonnes ; B : 459 tonnes ; C : 1 185 tonnes) 10. Packaging and marking : 25 kg see OJ No C 114, 29. 4. 1991 , p. 3 (under I. A. 2 3 .) Markings in English Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 23 . 3  6. 4. 1992. 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 24. 2. 1 992 ; (b) period for making the goods available at the port of shipment : 6 . 4  20 . 4. 1992 ; (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 3. 1992 ; (b) period for making the goods available at the port of shipment : 13 . 4  27. 4 . 1992 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, Rue de la Loi, 200, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25 . Refund payable on application by the successful tenderer (5): refund applicable on 28 . 12 . 1991 , fixed by Commission Regulation (EEC) No 3806/91 (OJ No L 357, 28 . 12 . 1991 , p. 24) No L 22/ 10 Official Journal of the European Communities 31 . 1 . 92 LOTS D and E 1 . Operation Nos ('): 1477/90 and 1480/90 2. Programme : 1990 3. Recipient : Nicaragua 4. Representative of the recipient (3) : Enimport (Sr. Wilfredo Delgado), Carretera a Masaya, Frente a Camino de Oriente ; tel . 67 10 32, Fax 74 688, Managua 5. Place or country of destination : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (8) : see OJ No C 114, 29. 4 . 1991 , p. 3 (under I.B.I ) 8 . Total quantity : 1 000 tonnes 9. Number of lots : two (D : 500 tonnes ; E : 500 tonnes) 10 . Packaging and marking : 25 kg (9) see OJ No C 114, 29. 4 . 1991 , p. 4 (under I.B.3) Markings in Spanish 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 . 3 - 4. 4. 1992 18 . Deadline for the supply : 30. 4. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 17. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 2. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 3  4. 4. 1992 ; (c) deadline for the supply : 30 . 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 3 . 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9. 4  20. 4. 1 992 ; (c) deadline for the supply : 16 . 5 . 1992 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi, 200 B-1049 Bruxelles ; (telex 22037 AGREC B OL 25670 AGREC B) 25. Refund payable on application by the successful tenderer Q : refund applicable 28 . 12. 1991 , fixed by Commission Regulation (EEC) No 3806/91 (OJ No L 357, 28. 12 . 1991 , p. 24) 31 . 1 . 92 Official Journal of the European Communities No L 22/ 11 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium- 134 and - 137 levels . (J) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33 (D + E : Costa Rica) . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery a health certifi ­ cate . (8) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk bad not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (9) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. 31 . 1 . 92No L 22/ 12 Official Journal of the European Communities ANEXO II -- BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  BIJLAGE II  II  ANNEX ANEXO II II  ANNEXE II  ALLEGATO II  DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 463 878 WFP Morocco Action No 1025/91 / 0228803 Morocco / Supplied by the World Food Programme / Casablanca 585 WFP Morocco Action No 1026/91 / 0228803 Morocco / Supplied by the World Food Programme / Tangier B 459 396 WFP Yemen Action No 1027/91 / 0261301 Yemen / Supplied by the World Food Programme / Hodeidah 63 WFP Yemen Action No 1028/91 / 0304200 Yemen / Supplied by the World Food Programme / Aden C 1 185 185 WFP Chad Action No 1029/91 / 0349900 Chad / Supplied by the World Food Programme / Douala in transit to Abeche, Chad 145 WFP Chad Action No 1030/91 / 0349900 Chad / Supplied by the World Food Programme / Douala in transit to Abeche, Chad 135 WFP Chad Action No 1031 /91 / 0349900 Chad / Supplied by the World Food Programme / Douala in transit to Moundou, Chad 300 WFP Chad Action No 1032/91 / 0349900 Chad / Supplied by the World Food Programme / Douala in transit to Mongo, Chad 420 WFP Chad Action No 1033/91 / 0349900 Chad / Supplied by the World Food Programme / Douala in transit to Ndjamena, Chad